Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 8-11, 14, and 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Bilodeau (Reg. No. 42,325) on 04/19/2021.

Pursuant to MPEP 606.01 the title has been changed to read:
-- MOBILE TERMINAL AND METHOD OF ADDING A TEMPORARY RECORDING OF AUDIO DATA TO ACTUAL AUDIO RECORDING AND DISPLAYING AN INTERFACE FOR ADJUSTING PARAMETERS OF AN EXTRACTED SOUND SOURCE –

This listing of claims will replace all prior versions and listings of claims in the application. 
The application has been amended as follows:

1. (Currently Amended) A mobile terminal, comprising:
a display including a first display region and a second display region located on one side of the first display region;
a sound recognition unit including a plurality of microphones; and
a controller configured to:
in response to launching an audio recording application, activate at least one of the plurality of microphones and enter an audio recording standby state,
first sound through the activated at least one microphone before starting actual audio recording,
in response to determining that a size of the sensed first sound is greater than a preset sound size:
perform a temporary recording of audio data from the sensed first sound through the activated at least one microphone for a prescribed time before starting the actual audio recording, and
control the display to display an indicator indicating that the temporary recording is in progress,
after determining that the size of the sensed first sound is greater than the preset sound size:
control the display to display a menu displaying options for adding portions of the audio data of the temporary recording to an actually recorded audio data when the actual audio recording is started,
output a preview of a temporary recording file for a corresponding portion of the audio data of the temporary recording in response to receiving an input signal for selecting one of the options, the preview including presentation of at least a waveform and an adding button, and
add the temporary recording file in front of the actually recorded audio data in response to receiving an input signal for selecting the adding button,
control the display to display a popup of a recommended audio preset based on the sensed first sound,
set the recommended audio preset for the audio recording [[function]]application in response to receiving an input signal for selecting the recommended audio preset popup,
in response to receiving an input signal for actually starting an audio recording, start the actual audio recording and sense a second sound,
control the display to display in the second display region an interface, the interface including a waveform region, which displays a first waveform according to a size change of the sensed second sound over time, and corresponding toset recommended audio preset wherein the first waveform is generated from synthesizing a plurality of sound sources together from the sensed second sound,
in response to receiving an input signal for selecting the waveform region and when [[a]]the plurality of sound sources are extracted from the sensed sound, control the display to update the waveform region by replacing the first waveform with a plurality of separate second waveforms corresponding to the plurality of sound sources, wherein each of the second waveforms corresponds to a distinct sound source of the plurality of sound sources, and
in response to receiving an [[first]] input signal for selecting a [[first]]second waveform [[of]]corresponding to a first sound source among the plurality of sound sources, control the display to display a parameter control popup for changing parameters of the [[selected]] first sound source.

2. (Currently Amended) The mobile terminal of claim 1, wherein the are provided to different locations of the mobile terminal




3. (Canceled)

4. (Currently Amended) The mobile terminal of claim 1, further comprising:
a location sensing unit; and
a memory,
wherein the controller is further configured to determine the recommended audio preset based on at least one of schedule information stored in the memory, location information of the mobile terminal sensed through the location sensing unit, and the sensed first sound.

5-7. (Canceled) 

8. (Currently Amended) The mobile terminal of claim 1, wherein in response to the audio recording application being activated, the controller is further configured to: 
control the display to display icons on the first display region corresponding to [[the]] a plurality of the audio presets, and
control the display to highlight an icon corresponding to the recommended audio preset among the icons in response to a control command for selecting the recommended audio preset.

9. (Currently Amended) The mobile terminal of claim 1, wherein when a situation change is sensed in a state that the recommended audio preset is set for the audio recording [[function]]application, the controller is further configured to control the display to display a situation change indicator on the first display region.

application operates in 

11. (Currently Amended) A method of controlling a mobile terminal, the method comprising:
in response to launching an audio recording application, activating at least one a plurality of microphones and entering an audio recording standby state;
sensing a first sound through the activated at least one microphone before starting actual audio recording;
in response to determining that a size of the sensed first sound is greater than a preset sound size:
performing a temporary recording of audio data from the sensed first sound through the activated at least one microphone for a prescribed time before starting the actual audio recording, and
displaying an indicator on a display indicating that the temporary recording is in progress, wherein the display includes a first display region and a second display region located on one side of the first display region;
after determining that the size of the sensed first sound is greater than the preset sound size:
displaying a menu on the display including options for adding portions of the audio data of the temporary recording to an actually recorded audio data when the actual audio recording is started,
outputting a preview of a temporary recording file for a corresponding portion of the audio data of the temporary recording in response to receiving an input signal for selecting one of the options, the preview including presentation of at least a waveform and an adding button, and
adding the temporary recording file in front of the actually recorded audio data in response to receiving an input signal for selecting the adding button;
displaying a popup on the display of a recommended audio preset based on the sensed first sound;
setting the recommended audio preset for the audio recording application in response to receiving an input signal for selecting the recommended audio preset popup;
in response to receiving an input signal for actually starting an audio recording, starting the actual audio recording and sensing a second sound;
displaying, in the second display region of the display, an interface including a waveform region, which displays a first waveform according to a size change of the sensed second sound over time, and corresponding to the set recommended audio preset, wherein the first waveform is generated from synthesizing a plurality of sound sources together from the sensed second sound;
in response to receiving an input signal for selecting the waveform region and when the plurality of sound sources are extracted from the sensed sound, updating the waveform region by replacing the first waveform with a plurality of separate second waveforms corresponding to the plurality of sound sources, wherein each of the second waveforms corresponds to a distinct sound source of the plurality of sound sources; and
in response to receiving an input signal for selecting a second waveform corresponding to a first sound source among the plurality of sound sources, displaying a parameter control popup on the display for changing parameters of the first sound source 









13. (Canceled)

14. (Currently Amended) The method of claim 11, further comprising: 
determining the recommended audio preset based on at least one of schedule information stored in the memory, location information of the mobile terminal sensed through a location sensing unit, and the sensed first sound.

15-17. (Canceled) 

18. (Previously Presented) The method of claim 11, further comprising: 
when the audio recording function is activated, displaying icons corresponding to a plurality of the audio presets on [[a]] the first display region of the display; and
highlighting an icon corresponding to the recommended audio preset among the icons in response to a control command for selecting the recommended audio preset.

19. (Currently Amended) The method of claim 11, further comprising: 
when a situation change is sensed in a state that the recommended audio preset is set for the audio recording function, displaying a situation change indicator on the first display region of the display.

20. (Currently Amended) The method of claim 11, wherein the audio recording [[function]]application operates in 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 01/15/2021, for at least 

	The amended independent claims recite limitations that allow detailed customization of recorded audio data. As part of this customization, the mobile terminal preemptively performs temporary recording of audio data before a user initiates actual recording of audio data. This passive recording offers the user convenience of adding desired temporary recording of audio data which would have otherwise not been recorded during active recording, or when audio data is actually recorded as instructed by the user. Specifically, the user is offered with multiple options of adding certain portions of temporarily recorded audio data. Furthermore, the mobile terminal senses a first sound and recommends a suitable audio preset based on the sensed first sound. The user is then able to set the recommended audio preset for the audio recording application. However, the user is also able to further customize the recording even when the recording corresponds to the set recommended audio preset. The claims indicate that the user is able to customize the audio recording to the degree of individual sound sources when a sensed second sound after starting actual audio recording synthesizes a plurality of sound sources. When this occurs, the user is able to perform an input to view the individual waveforms corresponding to the individual sound sources and then select a particular waveform to edit the parameters for that specific sound .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171